Title: From George Washington to Major General Horatio Gates, 27 January 1778
From: Washington, George
To: Gates, Horatio

 

Sir
Valley forge January 27th 1778

Your Two Letters of the 24th Instant came to hand. Before The receipt of the first, I had written to you upon the subject contained in it, in consequence of your Letter to the commanding Officer at Lancaster, which had been transmitted to me. As that will inform you fully respecting the British Officers and Cloathing, I will not trouble you with a repetition of the matter. I must observe, however, that the number of Officers & Men who came out does not appear to me so very extraordinary, considering the various duties they have to perform, and the amount of waggons & necessaries they have in charge. The Officers are under parole and the party unarmed. nor will the state of this Army admit large Escorts to be detached, and if it were much more respectable, I should apprehend Two Officers sufficient to attend the Flag. I should have been happy, if the Officers and Cloathing had not been seized, as it destroys that confidence which should ever be had in passports and involves consequences of a delicate & interesting nature. In answer to the last clause of your Letter respecting the detention of the Cloathing, I refer you to my Letter of yesterday, by which you will perceive that there is a particular agreement between General Howe & myself, under the sanction of which they came out.
I am much obliged by your polite request of my Opinion & advice on the Expedition to Canada and Other Occasions. In the present instance, as I neither know the extent of the Objects in view—nor the means to be employed to effect them, It is not in my power to pass any Judgement upon the subject. I can only sincerely wish that success may attend it, both as it may be advancive of the public good and on account of the personal Honor of the Marquis de la Fayette, for whom I have a very particular esteem and regard. Your Letter was delivered him in a little time after it came to my hands, and he proposes to set out for York Town to morrow.
Agreable to your request I shall order Hazens Regiment to march from Wilmington to this place, from whence it will immediately proceed towards Albany. As some particular purpose seems to be intended by desiring this Regiment, I am induced to part with it, notwithstanding our force will illy bear the smallest diminution. I am Sir yr most Obedt servt

Go: Washington

